Citation Nr: 0913923	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for posttraumatic stress disorder (PTSD) prior to 
June 7, 2007.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD or the period beginning June 7, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision on 
behalf of the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2006, the 
Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Board remanded the case for 
additional development in March 2007.

A February 2009 rating decision established an increased 50 
percent rating for PTSD effective from June 7, 2007.  
Therefore, the issue on appeal has been revised as listed on 
the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's service-connected PTSD prior to June 7, 
2007, was manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

3.  The Veteran's service-connected PTSD after June 7, 2007, 
was manifested by no more than an occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
obsessional rituals and difficulty in adapting to stressful 
circumstances.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, 
prior to June 7, 2007, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for a rating in excess of 50 percent 
disabling after June 7, 2007, for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran as to 
his underlying service connection claim in a May 2004 letter 
from the RO.  He was provided an additional notice addressing 
the requirement for an increased rating in November 2004.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."   

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Although the Veteran 
reported he saw his VA psychiatric care provider twice each 
year and VA medical records were last obtained in April 2007, 
there is no indication that any pertinent treatment records 
are outstanding.  The October 2008 VA examiner noted that the 
claims file and VA medical records were reviewed and, in 
fact, noted the visits with his psychiatrist twice per year 
without comment as to any specific report.  The Board finds 
that there is no evidence additional VA treatment records are 
required to adequately decide the present appeal.  In March 
2009, the Veteran reported he had no  additional evidence.  
Further attempts to obtain evidence would be futile.  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
38 C.F.R. § 4.130 (2008)

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).  

Global Assessment of Functioning Scale
70 - 
61
Mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
See 38 C.F.R. § 4.130 (2008) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

Factual Background

Service treatment records show the Veteran sustained fragment 
wounds to the chest and legs in May 1967.  Records are 
negative for complaint, diagnosis, or treatment for a 
psychiatric disorder.

In November 2003, the Veteran submitted an initial claim for 
entitlement to service connection for PTSD.  

A June 2004 VA examination report noted the Veteran denied 
any prior psychiatric treatment, but that he complained of 
nervousness and intrusive thoughts since 1971.  He stated he 
experienced these problems daily and that they had a great 
effect on his work, health, family relationships, and 
relationships with others.  He reported he had no casual 
friends, but that his relationships with immediate family, 
relatives, neighbors, co-workers, and most other people were 
good.  He stated he had a fair ability to cope with his 
current problems.  The examiner noted his dress was casual 
and that his hygiene was good.  He was alert and his level of 
distress appeared to be moderate.  He was tearful during the 
interview.  His speech was normal in quantity and quality.  
His mood was anxious and his affect appeared to be 
restricted.  

It was noted the Veteran was currently moderately depressed 
and that he complained of frequent episodes of depression 
during the last six months.  He reported severe anxiety with 
frequent episodes of anxiety over the last six months and he 
demonstrated apprehensiveness during the interview.  The 
examiner noted his thought process was logical and coherent.  
His attention and concentration were mildly impaired.  He was 
oriented in all spheres, but had recent memory deficits.  His 
estimated intellectual ability was average and the estimated 
degree of intellectual loss was mild.  It was also noted that 
the Veteran had a history of alcohol abuse for many years.  
His insight and judgment were considered to be fair.  The 
examiner commented that the results of the examination were 
judged to be somewhat unreliable due to overly endorsed 
symptoms.  The diagnoses included PTSD, major depressive 
disorder, generalized anxiety disorder, primary insomnia, and 
alcohol abuse.  The examiner assigned a global assessment of 
functioning (GAF) score of 65 as the highest level over the 
previous year with moderate symptoms such as depressed mood, 
anxiety, insomnia, and some difficulty in social and 
occupational function.  A current GAF score of 60 was 
provided with serious symptoms such as flat affect, 
occasional panic feelings, and mild difficulty in social and 
occupational functioning.  The Veteran's social and 
occupational functioning were considered to be mildly 
impaired and his ability to engage in substantial, gainful 
employment was good.

Vet Center treatment reports dated in November 2004 noted the 
Veteran complained of sleep problems and that he reported 
waking up several times during the night because of 
nightmares.  He described issues he was having at his job and 
stated his supervisor yelled and screamed at everyone.  

VA treatment records dated in April 2005 noted the Veteran 
complained of sleep problems with terrible nightmares and 
flashbacks about Vietnam.  It was noted he was not currently 
taking any medication for his PTSD.  A GAF score of 65 was 
provided.  A July 2005 report noted he stated his sleep was 
better on medication with less sleep disturbance, but that he 
complained of depression.  The examiner noted he was alert 
and oriented and his mood was calm and neutral.  His affect 
was animated.  There was no evidence of suicidal or homicidal 
ideation and no psychotic symptoms.  It was noted he 
struggled with intrusive thoughts and nightmares and 
flashbacks.  His insight was good, his concentration and 
attention were adequate, and his intellect was average.  The 
diagnosis was chronic PTSD.  A GAF score of 70 was provided.

Vet Center reports dated in August 2005 noted the Veteran 
reported he was able to sleep better with medication.  It was 
noted he was still experiencing active flashbacks and that he 
reported his sister recently died as a result of cancer.  The 
diagnoses included PTSD and depression.

In his September 2005 substantive appeal the Veteran reported 
that he had nightmares at least once per night and that he 
woke up in a sweat every night.  He stated that his PTSD had 
destroyed his marriage and that he had daily anxiety attacks 
at work.  He also stated that he had memory problems and that 
he preferred to work alone.  

VA treatment records dated in January 2006 noted the Veteran 
reported he was sleeping better, approximately seven hours 
total per night.  He stated he had nightmares and dreams, 
sometimes nightly, but that they were less intense.  He 
reported medication had helped with his nightmares and that 
he dealt with intrusive thoughts routinely.  He rated his 
depression as five on a ten point scale when he was not 
working, but stated it was worse when he was at work.  He 
reported he had good support from his peers at work.  Mental 
status examination revealed he was alert and orient.  His 
mood was calm and neutral.  His affect was animated.  There 
was no evidence of suicidal or homicidal ideation and no 
psychotic symptoms.  It was noted he struggled with intrusive 
thoughts and nightmares and flashbacks.  His insight was 
good, his concentration and attention were adequate, and his 
intellect was average.  The diagnosis was chronic PTSD.  A 
GAF score of 70 was provided.

At his personal hearing in March 2006 the Veteran testified 
that that he was presently working in the maintenance 
department of the Kansas Department of Transportation, but 
that he was having problems with his supervisor.  He stated 
he had attended anger management classes as a requirement of 
his job.  He described having problems with interpersonal 
relationships.  He stated he had thoughts about suicide, but 
that he tried to quickly erase those thoughts from his mind.  
He stated he had no history of physical violence and 
described his relationship with his son as good.  He 
described his problems with tardiness at work as episodes 
over an extended period of time and never involving more than 
five minutes.  He stated his supervisor was someone with whom 
it was very difficult to work.  

VA treatment records dated in July 2006 noted the Veteran 
reported he had been unable to improve his situation at work 
because the other party did not want to make things better.  
He stated he tried to put in perspective his limited time 
remaining at the job and that he had chosen not to be angry.  
He stated his sleep was fair, approximately five to six hours 
each night.  He reported nightmares/flashbacks several times 
per week and intrusive thoughts daily.  The examiner noted 
the Veteran was alert and oriented.  His mood was calm, but 
his affect was animated.  There was no evidence of suicidal 
or homicidal ideation and no psychotic symptoms.  It was 
noted he struggled with intrusive thoughts and nightmares and 
flashbacks.  He was content with how he had handled issues at 
work.  His insight was good, his concentration and attention 
were adequate, and his intellect was average.  The diagnosis 
was chronic PTSD.  A GAF score of 70 was provided.

An April 2007 treatment report noted the Veteran stated his 
nightmares had improved, but that he experienced nightly 
dreams, that he had some flashbacks, and that he had 
intrusive thoughts daily.  He stated his sleep was restless.  
He reported his mood fluctuated daily and estimated his 
depression as four on a ten point scale.  He complained that 
his work was not going well due to his poor relationship with 
a younger supervisor and that he would try to tolerate 
working until he was old enough to retire.  He stated he 
continued to experience a lot of vigilance and anxiety.  
Mental status examination revealed he was alert and oriented.  
His mood was calm.  His affect was animated.  There was no 
evidence of suicidal or homicidal ideation and no psychotic 
symptoms.  It was noted he struggled with intrusive thoughts 
and nightmares and flashbacks.  His insight was good, his 
concentration and attention were adequate, and his intellect 
was average.  The diagnosis was chronic PTSD.  A GAF score of 
57 was provided.

Vet Center records dated in April 2007 noted the Veteran's 
case was being closed due to the transfer to another 
therapist.  It was noted he usually attended sessions for a 
few months and then took a break and that it was sometimes 
difficult to schedule sessions because he worked full time.  
A July 2007 report noted that the therapist had closed the 
Veteran's case, but that he could initiate services with a 
new therapist whenever he desired.

At his June 7, 2007, VA examination the Veteran stated that 
the lack of restful sleep caused problems with arising in the 
morning and keeping his mind focused at work.  He reported he 
was awoken by nightmares four times per night.  He stated he 
had tried to control his irritability, but that it was 
difficult at times.  He stated he tended to be hypervigilant 
when away from home.  He stated he did not like his 
supervisor at work, but that he had some friends at his 
workplace.  He reported he had no close friends living 
nearby, but that he kept in contact with three friends from 
Vietnam with whom he met every other year.  He stated he 
liked living on the family farm and that he went out to eat 
or to a movie approximately once each week by himself.  

A mental status examination revealed no impairment of thought 
process or communication.  The examiner noted the Veteran 
said he sometimes heard voices talking and that he initially 
described them in a manner suggestive of a flashback.  He 
described suicidal thoughts without any plan.  There were no 
homicidal thoughts.  The examiner stated he was able to 
maintain minimum personal hygiene and other basic activities 
of daily living and that he was oriented to person, place, 
and time.  There was no evident memory loss or impairment and 
no evidence of obsessive thinking or ritualistic behavior 
which interfered with routine activities.  Rate and flow of 
speech was normal.  There was no evidence of impaired impulse 
control.  An Axis I diagnosis of chronic PTSD was provided.  
A GAF score of 57 was assigned.

The examiner noted that there was no total occupational and 
social impairment due to PTSD signs and symptoms, that the 
symptoms did not result in deficiencies in the areas of 
judgment, thinking, family relationships, work, mood, or 
school, that there was no reduced reliability and 
productivity due to PTSD symptoms, and that there was no 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
PTSD symptoms though generally functioning satisfactorily.  
It was noted that the signs and symptoms of the Veteran's 
PTSD were transient or mild with decreased work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress.  His chronic sleep disturbance due to 
having intrusive thoughts of Vietnam trauma at bedtime and 
waking several times per night with nightmares had reportedly 
caused impaired concentration at work approximately 25 
percent of the time.  The examiner also noted correspondence 
from his supervisor indicated he had been warned about his 
tardiness.

On VA examination in October 2008 the Veteran reported that 
he thought of suicide about three times per week, but he 
denied any previous suicide attempts and reported his 
religious beliefs kept him from acting on these thoughts.  He 
reported his father died in April and that he had been a big 
part of his life.  He described his present relationship with 
his son as good and one of the few pluses in his life.  He 
stated there were a couple of people he saw regularly and 
that he tried to eat at least one meal a day out in town.  He 
spent the remainder of his time on the family farm taking 
care of the grounds and the animals.  The examiner noted the 
Veteran appeared to lead a fairly solitary existence with his 
only interaction with others to any extent being among other 
Vietnam Veterans.  

An examination revealed the Veteran was clean and 
appropriately dressed.  His psychomotor activity was tense 
and his speech was slow.  His affect was normal, but his mood 
was anxious.  He was oriented to person, place, and time.  
His thought process and content was unremarkable.  He was 
able to understand the outcome of behavior and he understood 
he had a problem.  His intelligence was average.  It was 
noted that he reported a sleep impairment with frequent 
thoughts of bad memories and nightmares.  He stated he had 
not noticed any difference with an increase in his 
medications and that he had bad dreams several times a night 
every night.  There was no evidence of hallucinations, 
inappropriate behavior, or obsessive or ritualistic behavior.  
The Veteran reported that he had as many as three panic 
attacks per day and that he believed they were increasing in 
intensity, lasting longer, and occurring more frequently.  
There was no evidence of homicidal thoughts and his impulse 
control was good.  The examiner stated he was able to 
maintain minimal personal hygiene.  His remote memory was 
normal, but his recent and immediate memory were mildly 
impaired.  It was noted the Veteran retired in 2008 due to 
eligibility by age or duration of work.  An Axis diagnosis of 
PTSD and a GAF score of 50 were provided.  

In summary, the examiner stated the Veteran re-experienced 
trauma in the form of nightmares and thinking about events in 
Vietnam.  He felt upset and nervous when he thought about 
Vietnam and his symptoms were more severe when he thought 
about the deaths of his friends in Vietnam.  He was most 
distressed about his inability to sleep and that he had seen 
no effect from an increase in medication.  He reported he had 
frequent panic attacks and that these had interfered with his 
ability to work.  The examiner found the Veteran's chronic 
sleep problems and frequent panic attacks were directly 
related to his PTSD.

Analysis

Based upon the evidence of record, the Board finds the 
Veteran's service-connected PTSD prior to June 7, 2007, were 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  The 
probative evidence of record does not demonstrate an 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment or abstract thinking, disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships.  

Although the June 2004 VA examiner provided a current GAF 
score of 60 and noted serious symptoms such as flat affect, 
occasional panic feelings, and mild difficulty in social and 
occupational functioning, there was no indication the current 
functioning score was considered to be any indication of his 
present or anticipated level of disability.  In fact, the 
examiner specifically found the Veteran's social and 
occupational functioning were only mildly impaired and that 
his ability to engage in substantial, gainful employment was 
good.  Subsequent treatment findings and assigned GAF scores 
of 70 are indicative of mild symptoms.  The April 2007 
treatment report of a GAF score of 57 is also not 
demonstrated as representing any permanent increase in 
disability nor are the reported examination findings at that 
time indicative of an increased present or anticipated level 
of disability  Therefore, the Board finds that entitlement to 
a 30 percent rating, but no higher, effective from November 
6, 2003, is warranted for PTSD.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).

The Board finds, however, that the Veteran's service-
connected PTSD after June 7, 2007, was manifested by no more 
than an occupational and social impairment with reduced 
reliability and productivity due to panic attacks more than 
once a week, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The evidence after that date does not 
demonstrate an occupational and social impairment with 
deficiencies in most areas due to suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.  The June 2007 VA examiner also 
specifically found there was no total occupational and social 
impairment due to PTSD and that PTSD had not resulted in 
deficiencies in most areas of judgment, thinking, family 
relationships, work, mood, or school.  

Although the October 2008 VA examiner provided a GAF score of 
50, a score which is at the threshold of the scale for a 
serious impairment just above the scores for a moderate 
impairment, there is no indication this represented a 
permanent increase in disability.  Once again, it is 
emphasized that a GAF score is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder.  The 
Board also notes that the examiner noted the Veteran 
complained of suicidal thoughts about three times per week; 
however, there is no indication that suicidal ideation had 
resulted in deficiencies in most areas of work, school, 
family relations, judgment, thinking, or mood.  Overall, the 
Board finds the evidence after June 7, 2007, most 
approximates the criteria for a 50 percent rating.  
Therefore, the claim for entitlement to a rating in excess of 
50 percent after June 7, 2007, must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The service-connected disorder is 
adequately rated under the available schedular criteria and 
the objective findings of impairment are well documented.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the claim for any increased 
or "staged" ratings.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 30 percent evaluation, but no higher, for 
PTSD prior to June 7, 2007, is allowed, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 50 percent for PTSD 
or the period beginning June 7, 2007, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


